DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 and 24-26 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

The application has been amended as follows: 
Amendment to the claims:Claim 1, lines 3-4 “the threaded bolt” should be amended to –the bolt–
Claim 6, line 2 “the threaded portion” should be amended to –a threaded portion–
Claim 12, lines 13-14 “supported cap” should be amended to –the cap–
Claim 12, line 16 “supported cap” should be amended to –the cap–
Claim 15, line 6 “the threaded bolt” should be amended to –the bolt–
Claim 15, lines 5-6 “the non-threaded head” should be amended to –the head–
Claim 17, line 2 “the threaded portion” should be amended to –a threaded portion–
Claim 18, line 12 “the worn cap” should be amended to –the cap that has worn–
Claim 24, lines 6-7 “the bolt” should be amended to –the threaded bolt–
Claim 24, lines 10-11 “a pipeline component” should be amended to –the pipeline component–
Claim 25, line 2 “a deck” should be amended to –the deck–
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631

/Muhammad Ijaz/Primary Examiner, Art Unit 3631